FILED
                              NOT FOR PUBLICATION                           NOV 24 2009

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,              )      No. 09-30028
                                       )
      Plaintiff – Appellee,            )      D.C. No. 2:08-CR-00036-RSL-1
                                       )
      v.                               )      MEMORANDUM *
                                       )
JOSE LUCAS ZAMORA,                     )
                                       )
      Defendant – Appellant.           )
                                       )

                   Appeal from the United States District Court
                      for the Western District of Washington
                  Robert S. Lasnik, Chief District Judge, Presiding

                           Submitted November 2, 2009 **
                               Seattle, Washington

Before:      ALARCÓN, FERNANDEZ, and CLIFTON, Circuit Judges.

      Jose Lucas Zamora appeals his conviction for conspiracy, possession with

intent to distribute, and distribution of methamphetamine. See 21 U.S.C. §§ 841,

846. We affirm.

      *
       This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
      Zamora asserts that his rights under Batson 1 were violated when the

government exercised a peremptory challenge as to one of the prospective jurors in

the venire. We disagree.

      The district court did apply the correct legal standard in determining whether

Zamora had established a prima facie case of discrimination. See Boyd v.

Newland, 467 F.3d 1139, 1143 (9th Cir. 2006). Therefore, we review the decision

for clear error. See United States v. Collins, 551 F.3d 914, 919 (9th Cir. 2009);

Tolbert v. Page, 182 F.3d 677, 685 (9th Cir. 1999) (en banc). The district court did

have broad discretion when determining what factors were relevant under the

circumstances,2 did not impede defense counsel’s explanation of his position,3 and

properly determined that the circumstances “eroded” the allegations of

discrimination.4 Thus, the district court did not clearly err when it determined that

Zamora had not spelled out a prima facie case of discrimination.

      AFFIRMED.




      1
       Batson v. Kentucky, 476 U.S. 79, 95–97, 106 S. Ct. 1712, 1722–23, 90 L.
Ed. 2d 69 (1986).
      2
          See United States v. Vasquez-Lopez, 22 F.3d 900, 902 (9th Cir. 1994).
      3
          See Paulino v. Castro, 371 F.3d 1083, 1089–90 (9th Cir. 2004).
      4
Will. v. Runnels, 432 F.3d 1102, 1107–09 (9th Cir. 2006).

                                           2